DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended title of the invention filed 12/13/2021 is acceptable and entered.

Claim Objections
Claim 21 is objected to because of the following informalities:  in the preamble, “The semiconductor memory device according to claim 1” is assumed to read “The semiconductor .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-8 and 18-22 is/are rejected 35 U.S.C. 103 as being unpatentable over Lee'760 (US PGPub 2016/0005760) in view of Lee'264 (US PGPub 2012/0112264).
Regarding claim 1, Lee’760 discloses in Figs. 6 and 8 (see also Figs. 1, 4A-B, and 5A-C), a string of transistors (CSTR, Fig. 6, para. [0146]; see also Fig. 1, para. [0054-0058]) stacked along a vertical direction (D3, Fig. 8, para. [0152]; see also Figs. 4A-B & 5A-C) above a substrate (100, para. [0124]) of the semiconductor device, the string comprising:  
a first substring of transistors (SS1, para. [0153]; see also para. [0061]) having a first channel structure that includes a first channel layer (135, para. [0097]) and a first gate dielectric structure (140, para. [0097]) that extend along the vertical direction; 
a channel connector (130, para. [0103]) disposed above the first substring; and 
a second substring of transistors (SS2 above DWL, para. [0153]; see also para. [0063]) stacked above the channel connector, the second substring having a second channel structure that includes a second channel layer (235, para. [0109]) and a second gate dielectric structure (240, para. [0109]) that extend along the vertical direction (D3), the channel connector electrically coupling the first channel layer and the second channel layer (para. [0066-0067] & [0146]) and being disposed below the second gate dielectric structure (240), wherein
the channel connector includes a first structure (130).  
Lee’760 also discloses that the first structure (130) includes a protrusion (131) formed by overfilling by selective epitaxial growth (Fig. 5B, para. [0138]) in a recess previously formed in a top surface of the connector (Fig. 3E, para. [0106]). Additionally, Lee’760 discloses that the channel structures may be formed of single-crystal, polycrystalline, or amorphous material (para. 0068]).  (The Examiner notes that with the above disclosure regarding the process shown in Figs. 5A-B, depending upon the material structure of the lower recessed portion of 130 upon which 
Lee’760 appears not to explicitly disclose that the channel connector includes a second structure; 
the first structure includes a first recessed region that is overfilled by the second structure; 
the second structure includes a second recessed region, and 
the second channel layer extends into the second recessed region and contacts sidewalls of the second recessed region and a central portion of a surface of the second recessed region is covered by a contact that is connected to the second channel layer, the contact electrically coupling the second channel layer and the second structure. 
Lee’264 discloses in Fig. 47 (method of making shown in Figs. 40-46, similar to method shown in Figs. 1-9, para. [0170]) a channel connector (Figs 48-51, para. [0181] & para. [0184]:  CNS channel connector formed by any embodiments of Figs. 1-47) comprising a first structure (SAP, para. [0171]) and a second structure (EXT, para. [0175]), the first structure having a first upper surface including a first recessed region (of SAP) that is overfilled by the second structure (EXT), the second structure having a second upper surface including a second recessed region (of EXT), an upper gate dielectric structure (150/155, para. [0174]; para. [0090] & [0092]:  charge-trap type non-volatile memory insulator) being disposed on the second upper surface, the second upper surface being above the first upper surface, an upper channel layer (160/165, para. [0174]; para. [0091], [0093] & [0115]:  ALD poly Si semiconductor pattern of NAND) that extends into the second recessed region (of EXT) and contacts sidewalls of the second recessed region; and a central portion of a surface of the second recessed region is covered by a contact (vertical portions of 175 in the second recessed region covering a portion of EXT central with respect to channel 165 and formed of poly Si by ALD: 170, para. [0098], [0175] & [0179]) that is connected to the second channel layer, the contact electrically coupling the second channel layer and the second structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the channel connector of Lee’264 for the channel connector 
Regarding claim 2, Lee’760 as combined further discloses that the first structure (Lee’760, lower 130; Lee’264, SAP, para. [0171]) is separated from the second gate dielectric structure (Lee’264, 150/155, para. [0174]; para. [0090] & [0092]:  charge-trap type non-volatile memory insulator), and the second structure (Lee’264, EXT, para. [0175]) is disposed adjacent to and below the second gate dielectric structure.
Regarding claim 3, Lee’760 as combined therein discloses that the first structure (Lee’760, lower 130; Lee’264, SAP, para. [0171]) is adjacent to the first channel layer (Lee’760, 135), the second structure (Lee’760, 131; Lee’264, EXT, para. [0175]) is adjacent to the second channel layer (Lee’760, 235; Lee’264, 165, para. [0174]), and a channel layer of the string includes the first channel layer and the second channel layer electrically coupled by the channel connector.




Regarding claim 5, Lee’760 as combined further discloses that the first structure (Lee’760, lower 130; Lee’264, SAP, para. [0171]) is in contact with the first channel layer (Lee’760, 135) and has a first upper surface with the first recess recessed region; and 
the second structure (Lee’760, 131; Lee’264, EXT, para. [0175]) is in contact with the second channel layer (Lee’760, 235; Lee’264, 165, para. [0174]) and has a second upper surface with the second recess recessed region, the second gate dielectric structure (150/155, para. [0174]; para. [0090] & [0092]:  charge-trap type non-volatile memory insulator) being disposed on the second upper surface, the second upper surface being above the first upper surface.
Regarding claim 6, Lee’760 as combined further discloses that the second recessed region is formed in an upper surface of the channel connector (Lee’264, EXT, para. [0175]); and 
the second gate dielectric structure (Lee’264, 150/155, para. [0174]; para. [0090] & [0092]:  charge-trap type non-volatile memory insulator) is disposed on the upper surface.
Regarding claim 7, Lee’760 as combined further discloses that the second structure (Lee’760, 131; Lee’264, EXT, para. [0175]) is in contact with the second channel structure (Lee’760, 235; Lee’264, 165, para. [0174]), and the second structure is formed of an epitaxially grown material (Lee’760, Fig. 5B, para. [0138]; 160/165, para. [0174]; Lee’264, para. [0091], [0093] & [0115]:  ALD poly Si semiconductor pattern of NAND).
Regarding claim 8, Lee’760 further discloses that the lower and upper channel structures may include polysilicon (para. [0068]), but does not appear to specifically disclose that the channel connector itself includes polysilicon.  While one of ordinary skill in the art would draw that inference from this disclosure in Lee’760, it is likewise obvious that polysilicon would be a suitable material for the channel connector, particularly as a cost effective initial planar fill (Fig. 3C, para. [0103]) per the material disclosed in para. [0068].

Regarding claim 18, Lee’760 discloses in Figs. 6 and 8 (see also Figs. 1, 4A-B, and 5A-C), a first deck of memory cells including a plurality (See Figs. 6 & 8) of first substrings of memory cells (SS1, para. [0153]; see also para. [0061]) over a substrate (100, para. [0124]) of the semiconductor memory device, the first substrings having respective first channel structures that include first channel layers (135, para. [0097]) and first gate dielectric structures (140, para. [0097]) that extend along a vertical direction (D3, Fig. 8, para. [0152]; see also Figs. 4A-B & 5A-C) above the substrate; 
an inter-deck structure including a plurality of channel connectors (130, para. [0103]), the channel connectors being disposed above respective first substrings of the plurality of first substrings; and 
a second deck of memory cells including a plurality of second substrings of memory cells (SS2 above DWL, para. [0153]; see also para. [0063]), the second substrings being stacked above respective channel connectors of the plurality of channel connectors and having respective second channel structures that include second channel layers (235, para. [0109]) and second gate dielectric structures (240, para. [0109]) that extend along the vertical direction (D3), the channel connectors electrically coupling the respective first channel layers and the second channel layers (para. [0066-0067] & [0146]) and being disposed below the respective second gate dielectric structures (240), wherein
the channel connector includes respective first structures (130).  
Lee’760 also discloses that the first structures (130) includes a protrusion (131) formed by overfilling by selective epitaxial growth (Fig. 5B, para. [0138]) in a recess previously formed in a top surface of the connector (Fig. 3E, para. [0106]). Additionally, Lee’760 discloses that the channel structures may be formed of single-crystal, polycrystalline, or amorphous material (para. 0068]).  (The Examiner notes that with the above disclosure regarding the process shown in Figs. 5A-B, depending upon the material structure of the lower recessed portion of 130 upon which epitaxy is performed, the distinction between the base and protrusion portions of the final connector of 130 would not necessarily be clear.)

the first structures include a first recessed regions that are overfilled by the respective second structures; 
the second structures include respective second recessed regions, and 
the second channel layers extend into the respective second recessed region and contact sidewalls of the respective second recessed regions and a central portions of respective surfaces of the second recessed regions are covered by contacts that are connected to the respective second channel layers, the contacts electrically coupling the respective second channel layers and the respective second structures. 
Lee’264 discloses in Fig. 47 (method of making shown in Figs. 40-46, similar to method shown in Figs. 1-9, para. [0170]) a channel connector (Figs 48-51, para. [0181] & para. [0184]:  CNS channel connector formed by any embodiments of Figs. 1-47) comprising a first structure (SAP, para. [0171]) and a second structure (EXT, para. [0175]), the first structure having a first upper surface including a first recessed region (of SAP) that is overfilled by the second structure (EXT), the second structure having a second upper surface including a second recessed region (of EXT), an upper gate dielectric structure (150/155, para. [0174]; para. [0090] & [0092]:  charge-trap type non-volatile memory insulator) being disposed on the second upper surface, the second upper surface being above the first upper surface, an upper channel layer (160/165, para. [0174]; para. [0091], [0093] & [0115]:  ALD poly Si semiconductor pattern of NAND) that extends into the second recessed region (of EXT) and contacts sidewalls of the second recessed region; and a central portion of a surface of the second recessed region is covered by a contact (vertical portions of 175 in the second recessed region covering a portion of EXT central with respect to channel 165 and formed of poly Si by ALD: 170, para. [0098], [0175] & [0179]) that is connected to the second channel layer, the contact electrically coupling the second channel layer and the second structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the channel connector of Lee’264 for the channel connector 
Regarding claim 19, Lee’760 as combined further discloses that the second gate dielectric structures are adjacent to and disposed above the second structures, and are separated from the first structures via the second structures.
Regarding claim 20, Lee’760 as combined further discloses that the first structures are in contact with the first channel layers and have first upper surfaces with the first recessed regions; and the second structures are in contact with the second channel layers and have second upper surfaces with the second recessed regions. 
Regarding claim 21, Lee’760 as combined further discloses that the second channel layer and the contact are made of an identical material (Lee’264, 165 & 175, para. [0091] & [0098]:  poly Si).
Regarding claim 22, Lee’760 as combined further discloses that the second channel layers and the contacts are made of an identical material (Lee’264, 165 & 175, para. [0091] & [0098]:  poly Si).


 

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
The Applicant argues on page 11 of the remarks with regard to claim 1 that, ‘Further, it is respectfully submitted that Lee ‘264 fails to remedy the deficiencies of Lee ‘760, as discussed above. Lee’264 is directed to 3D semiconductor devices and methods of fabricating the same. The Office Action cites the SAP in Fig. 47 for teaching the claimed “first structure” and the extension EXT in Fig. 47 for teaching the claimed “second structure”’.  However, in Fig. 47 of Lee ‘264, a central portion of a surface of the extension EXT (i.e., the asserted second structure) is not covered.  Lee ‘264 does not disclose “a central portion of a surface of the second recessed region is covered by a contact,” as recited in Claim 1.’
The argument is not persuasive.  Lee’264 includes contacts comprising vertical portions of 175 which cover the recessed portion of EXT and provide electrical contact to upper channel layers 165.  These vertical portions cover regions of EXT central with respect to the channel layers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891      

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891